         Case 4:19-cv-00574 Document 21 Filed on 10/25/19 in TXSD Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


    INGURAN, LLC, d/b/a SEXING
    TECHNOLOGIES,

               Plaintiff,                                    CIVIL ACTION NO. 4:19-CV-574

    v.                                                         JOINT STATUS REPORT
                                                              REGARDING SETTLEMENT
    MARK BUTZ, and
    TIM RAUEN,

               Defendants,


          Plaintiff, Inguran, LLC dba Sexing Technologies, and Defendants, Mark Butz and Tim

Rauen, (collectively “the Parties”) hereby provide this status report regarding their efforts to file

dismissal papers based on their settlement. The Parties would show the Court the following:

          1.        The Parties have finalized and executed the settlement papers resolving this dispute

and have agreed upon a form for the Joint Motion seeking dismissal of this action.

          2.        At this time, however, the injunction entered by the Court in GenoSource, LLC v.

Inguran, LLC d/b/a Sexing Technologies, Case No. 18-CV-113-CJW-KEM, in the Northern

District of Iowa (the “Iowa Action”) prohibiting Plaintiff from taking action in this matter remains

in place.1 On October 16, 2019, the parties to the Iowa Action filed their Joint Motion to Dismiss

with Prejudice, a copy of which is attached hereto as Exhibit 1. As part of that Joint Motion, the

parties asked the Court in the Iowa Action to terminate and dissolve all existing injunctions entered

by the Court. (Ex. 1, Joint Motion, ¶ 5.) The Court in the Iowa Action has not yet ruled on the

Joint Motion.


1
 A copy of the Injunction Order in the Iowa Action was filed in this action as Docket No. 13 on
February 27, 2019.
                                                     1
      Case 4:19-cv-00574 Document 21 Filed on 10/25/19 in TXSD Page 2 of 3



       3.      The Parties to this action are prepared to file their Joint Motion to Dismiss with

Prejudice in this Court promptly after the injunction in the Iowa Action is lifted.

       WHEREFORE, the Parties respectfully submit this Status Report to inform the Court that

they will file the Joint Motion to Dismiss with Prejudice promptly after the injunction prohibiting

Plaintiff from taking action in this case is terminated in the Iowa Action.


Date: October 25, 2019                        /s/ Michael L. Rice
                                              Michael L. Rice
                                              TX Bar Number 16832465
                                                      Direct Dial: (312) 638-8781
                                                      Email: mikerice@hlawllc.com
                                              Harrison Law LLC
                                              3131 McKinney Avenue, Suite 600
                                              Dallas, TX 75204
                                              Chicago, IL 60602
                                              Phone: (469) 287-7808
                                              Fax: (312) 638-8793

                                              Attorney-in-Charge for Defendants
                                              Mark Butz and Tim Rauen

                                              /s/ Michael Reeder
                                              Jim Wetwiska
                                              Michael Reeder
                                              Akin Gump Straus Hauer & Feld LLP
                                              1111 Louisiana St., 44th Floor
                                              Houston, TX 77002
                                              jwetwiska@akingump.com
                                              mreeder@akingump.com

                                              Kirt S. O’Neill
                                              Dennis Windscheffel
                                              Akin Gump Straus Hauer & Feld LLP
                                              112 E. Pecan Street, Suite 1010
                                              San Antonio, TX 78205
                                              koneill@akingump.com
                                              dwindscheffel@akingump.com

                                              Attorneys for Plaintiff Inguran, LLC d/b/a Sexing
                                              Technologies


                                                 2
        Case 4:19-cv-00574 Document 21 Filed on 10/25/19 in TXSD Page 3 of 3




             CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of this
document was served upon the persons listed on this
document at the addresses indicated by CM/ECF electronic
notification or by enclosing the same in an envelope with
postage fully paid and by depositing said envelope in a
United States Post Office depositor this 25th day of October,
2019. I declare under penalty of perjury that the foregoing
is true and correct.


/s/Michael L. Rice




                                                                3
